DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022; The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 48, filed 02/24/2022, with respect to claims 1, 3, 4, 18, 21, and 37 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US 20200235901A1 to Dou et al of claims 1, 3, 4,18, 21 and 37 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles W. Gray, attorney Reg.61,345 on 03/08/2021.

The application has been amended as follows: 
See File attached to this office action “Examiners_Amendment_16961687.pdf”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The main reason for allowance of the claim under discussion is the inclusion of “non-transitory computer storage medium for sending data method , comprising wherein, the computer storage medium stores computer executable instructions which are configured to cause the computer to: determine a preset Demodulation Reference Signal, DMRS, port ordering rule; and map a data layer onto a DMRS port for transmission according to the preset DMRS port ordering rule, and sending the data layer to a terminal; wherein, the DMRS port ordering rule is preset in one of following ways: way 1-3: two steps as follows are comprised for dual-codeword transmission: step 1: grouping DMRS ports among DMRS ports allocated by DCI according to configured or indicated DMRS QCL grouping parameters, and for each DMRS group: sorting DMRS ports in an order of DMRS port numbers from smallest to largest, or sorting CDM groups to which DMRS ports in the group belong according to CDM group numbers, and sorting in an order of DMRS port numbers from smallest to largest in each CDM group; step 2: sorting across DMRS-groups, comprising: when a quantity of data layers is odd: place groups containing a smaller number of DMRS ports in front positions, or sort all DMRS groups according to DMRS group numbers; when the quantity of data layers is even: ensure that a set of DMRS ports corresponding to codeword 1 is same as a set of DMRS ports corresponding to codeword 1 when the quantity of data layers minus 1, and a set of DMRS ports corresponding to codeword 0 contains a set of 

Claims 3 and 5-17 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476